DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:
The limitation “medical tube hub 100” should be amended to “medical tube hub”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9, 16 (and all claims depending therefrom, if applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the scope of the limitation “other attachment devices” is unclear. It is unclear how the claim could encompass any conceivable attachment device.
Regarding claim 9, the limitation “the clamp is coupled with the body” is unclear since claim 1, upon which claim 9 depends, recites an attachment means that is a component of the body itself. Thus, the clamp would be a component of the body itself, not a separate component that is “coupled with the body”.
Regarding claim 16, the scope of the limitation “other medical tubes” is unclear.  It is unclear how the claim could encompass any conceivable medical tube.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundgaard et al WO 2005/051472 A1, hereinafter “Lundgaard”).
Regarding claim 1, Lundgaard discloses a medical tubing hub 10 (Fig. 2c) comprising:
a body having a top, bottom, front, and back (see Figs. 2 and 3, annotated below), the body comprising: 

an attachment means (comprising hinge parts 14 and 24, base part 20, spring 22, finger grip 26 and jaw 29; see Fig. 2c) configured for attaching the body to a patient (see pg. 5, lines 21-28).

    PNG
    media_image1.png
    504
    619
    media_image1.png
    Greyscale

Lundgaard et al WO 2005/051472 A1), Fig. 2b and 2c (Annotated).
Regarding claim 2, Lundgaard discloses that each conduit includes a conduit slot 13 (Fig. 2b) that exposes the conduit at the front of the body.
Regarding claim 3, Lundgaard discloses that the hub comprises at least two conduits 12 (as clearly shown in Fig 2b).

Regarding claim 5, Lundgaard discloses a separator between each conduit 12, wherein the separator extends from the top to the bottom (i.e., the separator is the span of material extending between the two conduits 12 that distinguishes each conduit from the other conduit).
Regarding claims 6 and 7, Lundgaard discloses that the attachment means includes a clamp (comprising hinge parts 14 and 24, base part 20, spring 22, finger grip 26 and jaw 29; see Fig. 2c).
Regarding claim 8, Lundgaard discloses that the clamp has a lever (consisting of jaw 29, base part 20 and rear part 29) attached through a hinge (consisting of hinge parts 14 and 24 and spring 22), to a receiver (consisting of the jaw 19 on a line retaining part 11). See Fig. 2c.
Regarding claim 9, Lundgaard discloses that the clamp is coupled with the body (see Fig. 2b-2c showing the body and clamp as the hub 10).

a body having a top, bottom, front, and back (corresponding to the top, bottom, front and back illustrated Figs. 2 and 3, annotated above), the body comprising: 
a plurality of conduits 62 extending from a conduit top opening at the top to a conduit bottom opening at the bottom; and 
an attachment means 80 (Fig. 14) configured for attaching the body to a patient (see pg. 22, lines 22-26).
Further, Lundgaard discloses that the body has a clamp recess 70 (Fig. 9) that retains the clamp therein (i.e., the clamp has a snap locking tap 94, illustrated in Fig. 14, that locks into the clamp recess 70 with a snap fit), and the body includes a back member (i.e., the underside surface of the line retaining part 60 shown in Fig. 12) located at the back, the back member cooperating with a main portion of the body to form the clamp recess (i.e., the underside surface along with an interior area of the body, illustrated by the dotted lines in Fig. 11, forms the recess 70 that terminates at an annular groove 71).
Regarding claim 12, Lundgaard discloses that the attachment means includes a magnet and/or magnetically responsive material (see pg. 13, lines 24-26).

Claims 1 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Pub. 2012/0216385 A1, hereinafter “Taylor”).
Regarding claim 1, Taylor discloses a medical tubing hub 10 (Fig. 1) comprising:

a plurality of conduits 11 extending from a conduit top opening at the top to a conduit bottom opening at the bottom; and 
an attachment means 12/16/17 (which is in the form of a clip or a clamp) configured for attaching the body to a patient (see para [0055] disclosing that the attachment means may be used to secure the body 10 to a gown or drape).
Regarding claim 15, Taylor discloses a kit comprising the tube hub 10 of claim 1, and one or more medical tubes 14 (Fig. 3) that fit within the conduits.
Regarding claim 16, Taylor discloses that the one or more medical tubes are selected from oxygen tubes, catheter tubes, IV tubes, or other medical tubes (see para [0048] disclosing that the medical tubes 14 are inserted in the conduit and may encompass a medical line, and see also para [0061] disclosing that the medical tube may be a catheter).
Regarding claim 17, Taylor discloses a kit comprising: the medical tube hub 10 of claim 1 (see above) and a clothing item having an attachment member (such as an edge of a substrate 18, which may be a gown; see Fig. 4), wherein the attachment member is removably coupleable with the attachment means, the attachment means being coupled with the body of the hub (see para [0055] disclosing the steps of attaching or detaching the hub from the edge of the substrate).
Regarding claim 18, Taylor discloses a kit comprising: the medical tube hub of claim 1 (see above); and 

Regarding claim 19, Taylor discloses that the attachment member and/or attachment means includes at least one of an adhesive, two-sided adhesive tape, a magnetic substrate, a magnetically responsive substrate, a member having Velcro hooks, a member having Velcro loops, or combination thereof (see para [0052] disclosing that the attachment means 12 has an adhesive which is used to attach the attachment means 12 to the underside of the hub 10). 
Regarding claim 20, Taylor discloses a method of retaining medical tubing to a subject, the method comprising: providing the medical tube hub of claim 1 (see above); attaching the medical tube hub to the subject via the attachment means (see para [0054]) and attaching one or more medical tubes to the conduits of the medical tube hub (see Fig. 3 and para [0049]).
Regarding claim 21, Taylor discloses that attaching includes attaching the medical tube hub to clothing worn by the subject (see paras [0052] and [0055] disclosing that the medical tube hub can be attached to a gown or a drape).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lundgaard et al WO 2005/051472 A1) in view of Vlassis et al (U.S. Pub. 2018/0325247 A1, hereinafter “Vlassis”).
Regarding claims 13 and 14, it is noted that Lundgaard does not appear to disclose that the attachment means includes a first member coupled with the body and 
Vlassis discloses a kit for positioning a device and having an attachment means for attaching a device 352 (Fig. 35) to a substrate such as an article of clothing 345 (Fig. 34), and discloses a first member 350 (Fig. 35) coupled to the back of the device 352 and a second member 351 (Fig. 35) coupleable with the first member and attached to (or integrated with) the article of clothing, wherein both members are magnetic. As such, when the members are brought in close proximity with one another, the magnetic attraction enables the device to be attached to the garment. See paras [0575]-[0601].
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Lundgaard so that the attachment means includes a first member coupled with the body and a second member magnetically coupleable with the first member, wherein at least one of the first member and second member is magnetic and the other is magnetic and/or magnetically responsive, and wherein the first member is coupled to the back of the body, as a well-known way to secure and easily remove the device and the garment with a reasonable expectation of success based on the teaching in Lundgaard that the attachment means includes a magnet and/or magnetically responsive material (see Lundgaard pg. 13, lines 24-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/06/2021